[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] January 14, 2011 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Equity Funds (Invesco Equity Funds) January 7, 2011 AIM Sector Funds (Invesco Sector Funds) January 7, 2011 American Century Mutual Funds, Inc. January 6, 2011 Aston Funds January 5, 2011 Calamos Investment Trust December 21, 2010 Fidelity Advisor SeriesVIII December 28, 2010 Goldman Sachs Trust December 30, 2010 Neuberger Berman Income Funds January 4, 2010 Prudential Small-Cap Core Equity Fund Inc. December 22, 2010 Wells Fargo Funds Trust January 4, 2011 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J. LEE Amy J. Lee Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
